Fourth Court of Appeals
                               San Antonio, Texas
                                   February 28, 2020

                                  No. 04-19-00771-CV

                               Kent B. HOFFMAN, et al.,
                                       Appellants

                                           v.

                             Andrew M. THOMSON, et al.,
                                     Appellees

              From the 343rd Judicial District Court, McMullen County, Texas
             Trial Court No. M-17-0008-CV-C, Consolidated M-17-0034-CV-B
                       Honorable Janna K. Whatley, Judge Presiding


                                     ORDER
       The Appellees’ Motion for Extension of Time to File Brief is hereby GRANTED. The
appellees’ brief is due on or before April 3, 2020.



                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2020.



                                                ___________________________________
                                                Michael A. Cruz,
                                                Clerk of Court